internal_revenue_service number release date index number date attn dear i am responding to your letter of date forwarding correspondence you received from your constituent excise_tax of percent of amounts paid for telephone service has been repealed he asked whether the federal the excise_tax on local and toll_telephone_service has not been repealed h_r the legislative branch and the treasury and general government appropriations act included legislation to repeal the federal excise_tax on communications_services however president clinton vetoed h_r on date and the congress took no subsequent action i hope this information helps you respond to please contact me or if you have any questions sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
